DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements filed March 3, 2022 (x7) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Multiple IDSs contain Foreign Patent Document citations however there are no corresponding documents for those citations.  Examiner has not considered such citations.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transition line” (claims 3, 5, 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claim 5 is objected to because of the following informalities:  
	As to claim 5 (line 25), Examiner suggests -- prism [[as]] at said LOE --
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 15-16 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Applicant’s Admitted Prior Art Figures 1A-C (herein AAPA).
	As to claim 5, AAPA teaches an optical system for directing image illumination injected at a coupling-in region to an eye-motion box for viewing by an eye of a user (AAPA Fig. 1A - 208), the optical system comprising a light guide optical element (LOE) formed from a transparent material (AAPA Fig. 1A - 204), comprising a first region containing a set of planar, mutually-parallel, partially-reflecting surfaces having a first orientation (AAPA Fig. 1C - 206L), a second region containing a second set of planar, mutually-parallel, partially reflecting surfaces having a second orientation non-parallel to said first orientation (AAPA  Fig. 1C - 206V), a set of mutually-parallel major external surfaces (AAPA Fig. 1A - front/back surfaces of (204)), said major external surfaces extending across the first and second regions such that both the first set of partially-reflecting surfaces and second set of partially-reflecting surfaces are located between the major external surfaces (AAPA Figs. 1A-C - 204, 206L, 206V), wherein the second set of partially-reflecting surfaces are at an oblique angle to the major external surfaces so that a part of image illumination propagating within the LOE by internal reflection at the major external surfaces from the first region into the second region is coupled out of the LOE towards the eye-motion box (AAPA Figs. 1A - 206, 208), and wherein the first set of partially-reflecting surfaces are oriented (AAPA Fig. 1C - 206L) so that a part of image illumination propagating within the LOE by internal reflection at said major external surfaces from said coupling-in region is deflected towards said second region (AAPA Fig. 1C - 206L, 220A), wherein said coupling-in region comprises a coupling-in prism having a first planar surface that is a continuation of one of said major external surfaces in said first region (AAPA Fig. 1A - 202T; as shown prism (202T) having continuous surface on rear side with (204)) , said coupling-in prism having a thickness dimension measured perpendicular to said major external surfaces that is greater than a thickness of said LOE (AAPA Fig. 1A - 202T; as shown prism (202T) being thicker than (204) in direction perpendicular to front/rear surfaces of (204)), and wherein said coupling-in prism presents a coupling-in surface and a transition line between said coupling-in prism as said LOE (AAPA Fig. 1A - 203V; Fig. 1B - 203V; Fig. 1C - 203L), said coupling-in surface defining an optical aperture of said coupling-in prism in a dimension parallel to said major external surfaces and said transition line defining an optical aperture of said coupling-in prism in a dimension perpendicular to said major external surface (AAPA Fig. 1A - 203V; Fig. 1B - 203V; Fig. 1C - 203L).
	As to claim 15, AAPA teaches all the limitations of the instant invention as detailed above with respect to claim 5, and AAPA further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (AAPA Fig. 1A - 202T, 204; Fig. 1B - 202R; Fig. 1C - 202, 204).
	As to claim 16, AAPA teaches all the limitations of the instant invention as detailed above with respect to claim 5, and AAPA further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (AAPA Fig. 1A - 202T, 204; Fig. 1B - 202R; Fig. 1C - 202, 204).
		
Claims 5-8, 15-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Danziger (US 2018/0210202; cited by Applicant).
	As to claim 5, Danziger teaches an optical system for directing image illumination injected at a coupling-in region to an eye-motion box for viewing by an eye of a user (Danziger Fig. 1A, 1B, 8A, 10A-C, 16), the optical system comprising a light guide optical element (LOE) formed from a transparent material (Danziger Fig. 1A - 10, 20; Fig. 16 - 503), the LOE comprising 
	a first region containing a set of planar, mutually-parallel, partially-reflecting surfaces having a first orientation (Danziger Fig. 1A - 40), 
	a second region containing a second set of planar, mutually-parallel, partially reflecting surfaces having a second orientation non-parallel to said first orientation (Danziger Fig. 1A - 45), 
	a set of mutually-parallel major external surfaces (Danziger Fig. 1A - 22a,b), said major external surfaces extending across the first and second regions such that both the first set of partially-reflecting surfaces and second set of partially-reflecting surfaces are located between the major external surfaces (Danziger Fig. 1A - 22a, 22b, 40, 45), 
	wherein the second set of partially-reflecting surfaces are at an oblique angle to the major external surfaces so that a part of image illumination propagating within the LOE by internal reflection at the major external surfaces from the first region into the second region is coupled out of the LOE towards the eye-motion box (Danziger Fig. 1A - 45, 47), and 
	wherein the first set of partially-reflecting surfaces are oriented (Danziger Fig. 1A - 40) so that a part of image illumination propagating within the LOE by internal reflection at said major external surfaces from said coupling-in region is deflected towards said second region (Danziger Fig. 1B - b1, b2), 
	wherein said coupling-in region comprises a coupling-in prism having a first planar surface that is a continuation of one of said major external surfaces in said first region (Danziger Fig. 8A - 91, 18a; para. [0103]; Fig. 10B - 18a, 12b; Fig. 10C - 14a; Fig. 16 - 526, 528; para. [0125]), 
	said coupling-in prism having a thickness dimension measured perpendicular to said major external surfaces that is greater than a thickness of said LOE (Danziger Fig. 8A; Fig. 10B - thickness from (18a) to bottom corner of prism (91) being thicker than thickness from (12b) to (12a); Fig. 16 - thickness of prism (526) from surface (528) to upper corner being greater than thickness of (503)), and 
	wherein said coupling-in prism presents a coupling-in surface and a transition line between said coupling-in prism as said LOE (Danziger Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]), 
	said coupling-in surface defining an optical aperture of said coupling-in prism in a dimension parallel to said major external surfaces and said transition line defining an optical aperture of said coupling-in prism in a dimension perpendicular to said major external surface (Danziger Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]).
	As to claim 6, Danziger teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Danziger further teaches the first set of partially-reflecting surfaces further comprises at least one partially-reflecting surface located within a volume of the coupling-in prism (Danziger Fig. 16 - 513; para. [0118]).
	As to claim 7, Danziger teaches an optical system for directing image illumination injected at a coupling-in region to an eye-motion box for viewing by an eye of a user (Danziger Fig. 1A, 1B, 8A, 10A-C, 16), the optical system comprising a light guide optical element (LOE) formed from transparent material (Danziger Fig. 1A - 10, 20; Fig. 16 - 503), the LOE comprising 
	a first region containing a set of planar, mutually-parallel, partially-reflecting surfaces having a first orientation (Danziger Fig. 1A - 40), 
	a second region containing a second set of planar, mutually-parallel, partially reflecting surfaces having a second orientation non-parallel to said first orientation (Danziger Fig. 1A - 45), 
	a set of mutually-parallel major external surfaces (Danziger Fig. 1A - 22a,b), said major external surfaces extending across the first and second regions such that both the first set of partially-reflecting surfaces and second set of partially-reflecting surfaces are located between the major external surfaces (Danziger Fig. 1A - 22a, 22b, 40, 45), 
	wherein the second set of partially-reflecting surfaces are at an oblique angle to the major external surfaces so that a part of image illumination propagating within the LOE by internal reflection at the major external surfaces from the first region into the second region is coupled out of the LOE towards the eye-motion box (Danziger Fig. 1A - 45, 47), and 
	wherein the first set of partially-reflecting surfaces are oriented (Danziger Fig. 1A - 40) so that a part of image illumination propagating within the LOE by internal reflection at said major external surfaces from said coupling-in region is deflected towards said second region (Danziger Fig. 1B - b1, b2), 
	wherein said coupling-in region comprises a coupling-in prism having a first planar surface that is a continuation of one of said major external surfaces in said first region (Danziger Fig. 8A - 91, 18a; para. [0103]; Fig. 10B - 18a, 12b; Fig. 10C - 14a; Fig. 16 - 526, 528; para. [0125]), 
	said coupling-in prism having a thickness dimension measured perpendicular to said major external surfaces that is greater than a thickness of said LOE (Danziger Fig. 8A; Fig. 10B - thickness from (18a) to bottom corner of prism (91) being thicker than thickness from (12b) to (12a); Fig. 16 - thickness of prism (526) from surface (528) to upper corner being greater than thickness of (503)), and 
	wherein the first set of partially-reflecting surfaces further comprises at least one partially-reflecting surface located within a volume of the coupling-in prism (Danziger Fig. 16 - 513; para. [0118]).
	As to claim 8, Danziger teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Danziger further teaches wherein said coupling-in prism presents a coupling-in surface and a transition line between said coupling-in prism as said LOE (Danziger Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]), said coupling-in surface defining an optical aperture of said coupling-in prism in a dimension parallel to said major external surfaces and said transition line defining an optical aperture of said coupling-in prism in a dimension perpendicular to said major external surface (Danziger Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]).
	As to claim 15, Danziger teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Danziger further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 16, Danziger teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Danziger further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 17, Danziger teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Danziger further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 18, Danziger teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Danziger further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 19, Danziger teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Danziger further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 20, Danziger teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Danziger further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger (cited above) in view of Ayres et al. (US 2020/0192101 - Ayres).
	As to claim 1, Danziger teaches an optical system for directing image illumination injected at a coupling-in region to an eye-motion box for viewing by an eye of a user (Danziger Fig. 1A, 1B, 8A, 10A-C, 16), the optical system comprising a light guide optical element (LOE) formed from a transparent material (Danziger Fig. 1A - 10, 20; Fig. 16 - 503), the LOE comprising 
	a first region containing a set of planar, mutually-parallel, partially-reflecting surfaces having a first orientation (Danziger Fig. 1A - 40), 
	a second region containing a second set of planar, mutually-parallel, partially reflecting surfaces having a second orientation non-parallel to said first orientation (Danziger Fig. 1A - 45), 
	a set of mutually-parallel major external surfaces (Danziger Fig. 1A - 22a,b), said major external surfaces extending across the first and second regions such that both the first set of partially-reflecting surfaces and second set of partially-reflecting surfaces are located between the major external surfaces (Danziger Fig. 1A - 22a, 22b, 40, 45), 
	wherein the second set of partially-reflecting surfaces are at an oblique angle to the major external surfaces so that a part of image illumination propagating within the LOE by internal reflection at the major external surfaces from the first region into the second region is coupled out of the LOE towards the eye-motion box (Danziger Fig. 1A - 45, 47), and 
	wherein the first set of partially-reflecting surfaces are oriented (Danziger Fig. 1A - 40) so that a part of image illumination propagating within the LOE by internal reflection at said major external surfaces from said coupling-in region is deflected towards said second region (Danziger Fig. 1B - b1, b2), 
	wherein the first set of partially-reflecting surfaces comprises a first partially-reflecting surface proximal to the coupling-in region so as to contribute to a first part of a field of view of the user as viewed at the eye-motion box (Danziger Fig. 1B - right side (40); Fig. 21A,B; Fig. 26), a third partially-reflecting reflecting surface distal to the coupling-in region so as to contribute to a third part of a field of view of the user viewed at the eye-motion box so as to contribute to a third part of a field of view of the user as viewed at the eye-motion box (Danziger Fig. 1B - left side (40); Figs. 21A,B; Fig. 26), and a second partially-reflecting surface lying in a medial plane between the first and third partially-reflecting surfaces so as to contribute to a second part of a field of view of the user as viewed at the eye-motion box (Danziger Fig. 1B - central (40); Figs. 21A,B; Fig. 26).
	Danziger does not specify the second partially-reflecting surface is deployed in a subregion of said medial plane such that image illumination propagating from said coupling-in region to said third partially-reflecting surface and contributing to the third part of the field of view of the user as viewed at the eye-motion box passes through said medial plane without passing through said second partially-reflecting surface.
	In the same field of endeavor Ayres teaches an optical system for directing image illumination to an eye-motion box (Ayres Fig. 3) having an LOE with a first region with reflective surfaces (Ayres Fig. 3 - 365; para. [0064]), a second region with reflective surfaces (Ayres Fig. 3 - 370; para. [0064]), a first partially reflecting surface proximal to a coupling-in region (Ayres Fig. 3 - 365, 360, 355; Fig. 8B - 810-b, 835-a; para. [0143]-[0145]), a third partially-reflecting surface distal to a coupling-in region (Ayres Fig. 3 - 365, 360, 355; Fig. 8B - 810-b, 835-e; para. [0143]-[0145]), a second partially-reflecting surface in a medial plane between the first and third partially-reflecting surfaces (Ayres Fig. 8B - 810-b, 835-c; para. [0143]-[0145]), wherein the second partially-reflecting surface is deployed in a subregion of said medial plane such that image illumination propagating from said coupling-in region to said third partially-reflecting surface and contributing to the third part of the field of view of the user as viewed at the eye-motion box passes through said medial plane without passing through said second partially-reflecting surface (Ayres Fig. 8B - 810-b, 835-c; para. [0143]-[0145]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the first region of reflective surfaces curved (e.g. “banana” configuration) since, as taught by Ayres, is known in the art for pupil expansion and pupil equalization techniques (Ayres para. [0006], [0142], [0143]).
	As to claim 2, Danziger in view of Ayres teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Danzier further teaches wherein said coupling-in region comprises a coupling-in prism having a first planar surface that is a continuation of one of said major external surfaces in said first region (Danziger Fig. 8A - 91, 18a; para. [0103]; Fig. 10B - 18a, 12b; Fig. 10C - 14a; Fig. 16 - 526, 528; para. [0125]), said coupling-in prism having a thickness dimension measured perpendicular to said major external surfaces that is greater than a thickness of said LOE (Danziger Fig. 8A; Fig. 10B - thickness from (18a) to bottom corner of prism (91) being thicker than thickness from (12b) to (12a); Fig. 16 - thickness of prism (526) from surface (528) to upper corner being greater than thickness of (503)).
	As to claim 3, Danziger in view of Ayres teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Danziger further teaches said coupling-in prism presents a coupling-in surface and a transition line between said coupling-in prism as said LOE (Danziger Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]), said coupling-in surface defining an optical aperture of said coupling-in prism in a dimension parallel to said major external surfaces and said transition line defining an optical aperture of said coupling-in prism in a dimension perpendicular to said major external surface (Danziger Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]).
	As to claim 4, Danziger in view of Ayres teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Danzier further teaches the first set of partially-reflecting surfaces further comprises at least one partially-reflecting surface located within a volume of the coupling-in prism (Danziger Fig. 16 - 513; para. [0118]). 
	As to claim 9, Danziger in view of Ayres teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Danziger further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 10, Danziger in view of Ayres teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Danziger further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 11, Danziger in view of Ayres teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Danziger further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 12, Danziger in view of Ayres teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Danziger further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 13, Danziger in view of Ayres teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Danziger further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 14, Danziger in view of Ayres teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Danziger further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 11, 2022